Case 1:19-cv-00874-RBJ-MEH Document 41 Filed 06/03/19 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  WARNER BROS. RECORDS INC., ET AL.,

        Plaintiffs,

  v.                                                    C.A. No.: 19-cv-00874-MSK-MEH

  CHARTER COMMUNICATIONS, INC.,

         Defendant.



           DEFENDANT’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Charter

  Communications, Inc., by its undersigned counsel, certifies as follows:

         Charter Communications, Inc. is a publicly held a corporation organized under the laws

  of the State of Delaware. The only publicly held corporation which has a greater than 10%

  interest in Charter Communications, Inc., is Liberty Broadband Corporation.

         Respectfully submitted this 3rd day of June, 2019.

                                               Respectfully submitted,


                                               By: /s/ John M. Tanner
                                               John M. Tanner, #16233
                                               Craig D. Joyce, #10556
                                               Fairfield and Woods, P.C.
                                               1801 California Street, Suite 2600
                                               Denver, Colorado 80202
                                               Phone: (303) 830-2400
                                               Fax: (303) 830-1033
                                               E-mail: jtanner@fwlaw.com
                                               E-mail: cjoyce@fwlaw.com
Case 1:19-cv-00874-RBJ-MEH Document 41 Filed 06/03/19 USDC Colorado Page 2 of 3




                                    Michael S. Elkin
                                    Thomas Patrick Lane
                                    Seth E. Spitzer
                                    Stacey Foltz Stark
                                    Winston & Strawn LLP
                                    200 Park Avenue
                                    New York, New York 10166-4193
                                    Phone: 212.294.6700
                                    Fax: 212.294.4700
                                    E-mail: melkin@winston.com
                                    E-mail: tlane@winston.com
                                    E-mail: sspitzer@winston.com
                                    E-mail: sfstark@winston.com

                                    Jennifer A. Golinveaux
                                    Winston & Strawn LLP
                                    101 California Street
                                    San Francisco, California 94111
                                    Phone: 415.591.1000
                                    Fax: 415.591.1400
                                    E-mail: jgolinveaux@winston.com

                                    Counsel for Defendant Charter
                                    Communications, Inc.
Case 1:19-cv-00874-RBJ-MEH Document 41 Filed 06/03/19 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 3rd day of June 2019, a true and correct copy
  of the foregoing DEFENDANT’S RULE 7.1 CORPORATE DISCLOSURE STATEMENT
  was served electronically via CM/ECF E-Filing system as follows unless otherwise indicated:


   Mitchell A. Kamin                                Benjamin M. Leoni
   Neema T. Sahni                                   Janette Lee Ferguson
   Rebecca G. Van Tassell                           LEWIS BESS WILLIAMS & WEESE P.C.
   COVINGTON & BURLING LLP                          1801 California Street, Suite 3400
   1999 Avenue of the Stars, Suite 3500             Denver, CO 80202
   Los Angeles, CA 90067-4643

   Jonathan M. Sperling                             Matthew J. Oppenheim
   Jacqueline C. Charlesworth                       Scott A. Zebrak
   COVINGTON & BURLING LLP                          Jeffrey M. Gould
   The New York Times Building                      Kerry M. Mustico
   620 Eighth Avenue                                OPPENHEIM + ZEBRAK, LLP
   New York, NY 10018-1405                          4530 Wisconsin Ave. NW, 5th Floor
                                                    Washington, DC 20016



                                               /s/ Sharon Y. Meyer
                                                   Sharon Y. Meyer
